Sharpe, J.
The plaintiff was arrested in St. Joseph county under a writ of capias ad respondendum issued *505out of the circuit court of Van Burén county. He moved for his discharge for the reason, among others, that the sheriff of Van Burén county had no authority to make the arrest in another county. We aré asked to require the defendant to set aside the order denying this motion and to grant the same.
Our statutory provisions relative to the issue, service and return of such writs will be found in 3 Comp. Laws 1915, § 12414 et seq. No express provision will be found authorizing service outside the county in which the writ issues. A suit by capias is a civil action. Pennock v. Fuller, 41 Mich. 153 (32 Am. Rep. 148). While the jurisdiction of circuit courts is general over the subject-matter here involved, in respect to persons and property, it cannot be exercised beyond the iimits of the county except in cases where special provision is made therefor. Turrill v. Walker, 4 Mich. 177, 180. Civil process may be served by any competent person except where seizure of person or property is commanded therein. A sheriff is a county officer and has no jurisdiction to serve process outside the limits of his county unless specially authorized to do so. The fact that such special authorization is conferred in certain cases tends to negative the claim that such authority exists in other cases. The rule is thus stated:
“The sheriff being a county officer, his authority extends over the entire county; and as a general rule his authority is limited to his own county.” 35 Cyc. p. 1528.
_ “An. officer has no right to make an arrest under civil process beyond the limits either of his own jurisdiction, or those of the officer or court issuing the process except on fresh pursuit after an escape.” 5 C. J. p. 507.
It was so held in the early English case of Hammond *506v. Taylor, 3 Barn. & Ald. 408, 106 Reprint 712; In re Baum, 61 Kan. 117 (58 Pac. 958); Ahlrep v. Hughes, 18 Wyo. 51 (102 Pac. 659, Ann. Cas. 1912B, 1375). See, also, Baker v. Casey, 19 Mich. 220.
The writ will issue as prayed, with costs against the plaintiff in the original suit.
Fellows, C. J., and Wiest, McDonald, Clark, Bird, Moore, and Steere, JJ., concurred.